Citation Nr: 0204903	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.

[The issue of entitlement to an evaluation in excess of 10 
percent for hemorrhoids will be the subject of a later 
decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had verified service on active duty from 
September 1979 to December 1985; almost 5 years and 11 months 
of prior service was reported on his DD 214.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a low back disorder.  Jurisdiction of 
the case was subsequently transferred to the New Orleans, 
Louisiana, RO.

In March 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.  When it is completed, the Board will provide 
notice of the development as required by law and allow the 
veteran to respond with additional evidence and/or argument.  
The Board will then prepare a separate decision addressing 
this issue.

The Board notes that in a statement received by the veteran 
in October 1998, he indicated that he had claims related to 
hypertension and left shoulder.  It appears that the veteran 
may be filing a claim for service connection for hypertension 
and a claim for an increased evaluation for the service-
connected left shoulder.  Thus, the Board refers these two 
issues to the RO for initial consideration and appropriate 
action.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in August 1988, and the veteran did not appeal this decision.

2.  The evidence received since the August 1988 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a low back disorder, 
and, when considered alone or together with all of the 
evidence, both old and new, must be considered to fairly 
decide the claim.

3.  Competent evidence of a nexus between the current low 
back disorder and service is not of record.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, although in the March 1998 rating decision on 
appeal and the July 1998 statement of the case, the RO 
addressed whether the veteran had submitted new and material 
evidence, the RO had informed the veteran of the evidence 
necessary to establish service connection for a low back 
disorder.  Specifically, in a May 1997 letter sent to the 
veteran following his April 1997 petition to reopen the claim 
for service connection for a low back disorder, the RO 
informed the veteran that he needed to show that he had a 
current low back disorder, which had its onset in service.  
The RO stated that he could submit both medical evidence and 
lay evidence and informed him of the specific information 
that should be provided.

In the July 1998 statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.303, which 
addresses service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative at that time, the American Legion (the veteran 
is now represented by the Disabled American Veterans as of 
April 2000).  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the veteran has stated that he has received 
treatment from the VA facilities in Alexandria, Louisiana, 
and Augusta, Georgia, for his low back.  At the March 2002 
hearing, the veteran stated that he had received treatment 
for his back in 1988 at the Augusta facility.  The record 
reflects that in May 1988, the RO attempted to obtain 
treatment records from that facility when the veteran filed 
his original claim for service connection for a low back 
disorder at that time and that the facility, in June 1988, 
indicated that there were no records pertaining to the 
veteran.  Thus, the Board finds that VA has met its duty to 
assist in seeking to obtain the 1988 records from the Augusta 
facility.  Records from the Augusta (beginning in June 1988) 
and Alexandria facilities have been obtained and associated 
with the claims file.

The Board notes that it has treatment records from the 
Alexandria facility up to February 2001 and that the veteran 
testified at the March 2002 Board hearing that he continued 
to receive treatment for his back at the VA facility in 
Alexandria.  However, the veteran did not allege that the 
treatment records contained evidence that would provide a 
nexus between the veteran's current low back disorder and 
service (as opposed to evidence of a current low back 
disorder, which the Board concedes).  Thus, the Board finds 
that it need not obtain those records prior to adjudicating 
the claim.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo a VA examination related to 
his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service connection for a low back disorder was denied by the 
RO in an August 1988 rating decision.  At the time, the 
evidence of record consisted of the veteran's application for 
compensation, service medical records, and a VA examination 
report.

The service medical records show that the veteran was 
involved in an car accident in July 1978.  The veteran 
complained of pain in the lumbar region at that time.  A 
finding of blunt trauma secondary to automobile accident was 
entered.  That same month, the veteran reported an initial 
decrease in sensation to pinprick in the back.  The examiner 
noted that sensory and motor examinations were intact but 
that there was tenderness in the lumbosacral region.  It was 
determined that the veteran had sustained a "mild injury" 
to the back.  The following month, the veteran continued to 
complain of low back pain.  The examiner stated that the 
veteran was tender in the upper lumbar area.  Motor 
examination was negative, and sensory examination was normal.  
His reflexes were reported as equal.  In late August 1978, 
the veteran was evaluated for his back pain.  The examiner 
determined that there was no pathology.

July 1982 and July 1985 reports of medical examination show 
that clinical evaluations of the veteran's spine and other 
musculoskeletal system were normal.  In a July 1985 report of 
medical history completed by the veteran, he denied a history 
of recurrent back pain.  

A June 1988 VA examination report shows that the veteran 
reported an onset of back pain in 1985, which he described as 
a crampy, knotty sensation in the lumbar region.  He stated 
that this pain would occur predominantly with twisting or 
bending.  The veteran stated that he was a truck driver, 
which had only worsened his low back pain.  He denied any 
numbness, radiation, or weakness in his lower extremities and 
denied any trauma to this region.  The physical examination 
report showed no findings related to the veteran's lumbar 
spine.  X-rays of the lumbar spine showed slight 
rotoscoliosis with no other abnormality.

In the August 1988 rating decision, the RO denied entitlement 
to service connection for a low back disorder.  The RO was 
not clear for its basis for the denial, but it appears that 
the claim was denied based on no current disability.  In an 
August 22, 1988, letter, the RO informed the veteran that his 
claim for service connection for low back pain had been 
denied and attached a copy of his appeal rights.  The veteran 
did not appeal the rating decision within one year, and that 
decision became final.  38 C.F.R. § 20.1103.

In April 1997, the veteran submitted a petition to reopen the 
claim for service connection for a low back disorder.  A 
description of the relevant evidence submitted since the time 
of the August 1988 rating decision follows.

An April 1993 VA examination report shows that examination of 
the musculoskeletal system revealed that the veteran had full 
mobility of the joints and spine.  

A May 1996 VA treatment report shows that an MRI of the 
lumbosacral spine showed diffuse disc protrusion at L4-L5 
into both neuroforamina.  

A June 1996 VA electromyography report shows normal nerve 
conduction studies and needle examination.  The veteran 
reported low back pain since March 1996.  A June 1996 VA 
treatment report shows that the examiner stated that the 
veteran had chronic low back pain for several years 
"according to medical record."  He stated that an MRI of 
the lumbosacral spine showed diffuse disc protrusion at L4-L5 
without herniated nucleus pulposus.  That same month, the 
examiner stated that he had seen the veteran for a follow-up 
from a fall he had on March 19, 1996, for low back pain.  In 
a separate June 1996 treatment report, it indicated that the 
veteran had a workman's compensation claim related to his 
March 1996 fall.  

An August 1996 VA treatment record shows that the veteran 
reported pain in his low back since a fall.  The assessment 
was back pain.  An October 1996 VA treatment record shows 
that the veteran stated he needed his back checked.  The 
examiner entered a diagnostic impression of normal 
examination.  A separate October 1996 VA treatment report 
shows that the veteran reported that he had fallen in March 
1996 and injured his back.  He stated that he had not been 
able to work since that time.  The veteran stated that the 
pain in his back would run down his right leg.  

A March 1997 VA hospitalization summary report shows that the 
veteran underwent a right L5 hemilaminectomy with 
foraminotomies at L4-L5 and L5-S1 on the right and a 
diskectomy of L4-L5 on the right  The examiner noted that the 
veteran had presented with a one-year history of moderately 
severe low back pain and right lower extremity pain in the L5 
distribution.

A June 1997 VA examination report shows that the veteran 
reported a long history of low back pain since he was 
involved in a motor vehicle accident.  He denied any fracture 
at that time and was diagnosed with a lumbar strain.  The 
veteran reported he had a repeat injury in March 1996, when 
he fell in a building.  He stated that the symptoms 
progressed to include right leg pain and that he underwent a 
lumbar laminectomy in March 1997.  Physical examination of 
the lumbar spine revealed evidence of a well-healed scar.  
The veteran was able to flex to 20 degrees, extend to 
10 degrees, rotate to the left and right to 30 degrees, and 
lateral bend to the left and right to 30 degrees.  The 
examiner stated that the veteran had subjective weakness in 
the S1 dermatome of the right leg.  The examiner entered an 
assessment of failed back surgery with deconditioning 
syndrome.  He noted that this examination was being conducted 
very soon after the veteran's March 1997 surgery.

In an October 1997 letter a VA physician stated that the 
veteran had been under the care of the Neurosurgery Service 
at the Augusta VA Medical Center since April 1996 for lumbar 
spondylosis.  He stated that the veteran had undergone two 
surgeries for his back problem and that his prognosis for 
improvement was "extremely poor."  The VA physician stated 
that it was his opinion that the veteran was unable to obtain 
gainful employment because of this condition.

A February 1998 VA examination report shows that the veteran 
reported that he had injured his back in a motor vehicle 
accident in July 1978 in Germany.  The veteran stated that he 
had numerous or persistent intermittent back pain, which he 
stated he ignored, but that since discharge from service, he 
had developed severe back pain with radiation and numbness in 
the right lower extremity.  The veteran noted he had 
undergone a diskectomy but that he still had pain in his back 
and occasional numbness in his lower extremities, 
bilaterally.  The examiner stated that the veteran was able 
to flex to 50 degrees and refused to do extension.  The 
veteran reported that side bending and rotation aggravated 
and caused pain.  The assessment was status post lumbar 
diskectomy in 1997.

At the March 2002 Board hearing, the veteran testified that 
prior to service, he had no back problems and that he started 
having back problems after the motor vehicle accident in 
Germany in 1978.  He stated that this was why he believed 
that service connection for a low back disorder was 
warranted.  The veteran stated that he sought treatment for 
his back following the accident, which continued even after 
he was discharged from service.  He stated that he sought 
treatment at the VA medical facility in Augusta, Georgia, in 
1986.  The veteran testified that he was treated for his back 
approximately every three months and that he was taking 
muscle relaxers for the pain.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the August 1988 rating decision, there was no 
evidence of a current low back disorder.  Since that 
decision, the veteran has brought forth competent evidence of 
a current low back disorder, to include having undergone back 
surgery in March 1997.  Thus, the Board finds that the 
veteran has presented evidence since the August 1988 rating 
decision, which is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to service connection for a low back disorder.  
See 38 C.F.R. § 3.156(a).  Specifically, the veteran has 
cured one of the defects that existed at the time of the 
August 1988 rating decision-he has brought forth evidence of 
a current low back disorder, which he had not shown at the 
time of the August 1988 rating decision.  Accordingly, the 
claim is reopened, and the Board will adjudicate the claim 
for service connection for a low back disorder on the merits.

The Board notes that its adjudication of the veteran's claim 
on the merits is not prejudicial to him, as the RO has fully 
developed the veteran's claim in compliance with the VCAA, to 
include informing him of the evidence necessary to establish 
service connection for the low back disorder (which is laid 
out above).  Again, the RO has provided the veteran with the 
laws and regulations that pertain to a claim for service 
connection.  Additionally, the veteran's arguments and 
testimony have been based on his asserting that his current 
low back disorder is a result of an inservice injury.  Thus, 
the veteran has been provided with the opportunity to argue 
his case on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
reasons follow.

The evidence of record clearly shows that the veteran 
sustained a "mild injury" to his back while in service at 
the time of the 1978 motor vehicle accident.  The veteran 
complained of low back pain for several months following the 
accident.  However, medical examinations in 1982 and 1985 
show that clinical evaluations of the veteran's spine were 
normal.  In 1985, the veteran denied having any recurrent 
back pain.  When the veteran was examined in 1993, which is 
eight years following the veteran's discharge from service, 
examination of the lumbar spine was normal.  The first 
showing of objective back pain following the veteran's 
discharge from service (where an examiner noted that the 
veteran had back pain) is following a March 1996 accident, 
where the veteran had slipped and fallen and injured his 
back.  The Board is aware that the veteran is competent to 
assert that he had back pain at the time of the June 1988 
examination; however, such pain was not substantiated by the 
medical evidence at that time.  Thus, no continuity of 
symptomatology is shown and this applies also to the period 
of the veteran's service between 1978 and 1985, where there 
is no evidence of complaints of back pain.  Again, the 
veteran denied recurrent back pain in a 1985 report of 
medical history.  Therefore, this is evidence against the 
veteran's claim.

Additionally, when the veteran filed his original claim for 
service connection for a low back disorder in 1988, at the 
time of the June 1988 VA examination, the veteran denied 
having injured his low back in service.  In fact, the veteran 
did not attribute his low back complaints to the 1978 motor 
vehicle accident.  However, once the veteran sustained a post 
service injury to his low back in March 1996, he began 
asserting that his current low back disorder was a result of 
the 1978 motor vehicle accident in service.  The Board finds 
that the veteran's changed story of how his back pain began 
is evidence against the veteran's claim, as it calls his 
credibility into question.  The statement he made at the June 
1988 examination that he did not injure his back in service 
is consistent with the findings in the service medical 
records.  Specifically, at the time of the veteran's 
discharge from service, he denied recurrent back pain, and 
clinical evaluation of the veteran's spine was reported as 
normal.  Also, the service medical records from 1978 to 1985 
do not show that the veteran continued to complain of back 
pain.  For the reasons stated above, the Board finds that the 
veteran's current allegations, where he attributes his 
current low back disorder to the 1978 motor vehical accident 
are not credible.

Most importantly, the reason that the veteran's claim for 
service connection for a low back disorder fails is that the 
veteran has not brought forth competent evidence of a nexus 
between the current diagnosis of a low back disorder and his 
service.  The veteran submitted an October 1997 statement 
from a VA physician; however, the physician did not attribute 
the veteran's current low back disorder to service.  Thus, 
the lack of evidence of a nexus between the current low back 
disorder and service is further evidence against the 
veteran's claim.  Although the veteran has asserted that the 
current low back disorder is the result of the inservice 
injury to his spine, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

